DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Underdal (US 2008/0005628).

As to claim 1, Underdal discloses a vehicle comprising: 
a data communication network comprising: 
a serial data bus (¶0028); 
a plurality of electronic nodes in signal communication with the serial data bus (¶0028); 
a node identification system configured to store a plurality of diagnostic tests and expected operating data corresponding to a given diagnostic test among the plurality of diagnostic tests, and to sort the plurality of nodes into individual node groups in response to performing one or more diagnostic tests among the plurality of diagnostic tests (¶0024, ¶0033 & ¶0036).

As to claim 2, Underdal discloses the vehicle of claim 1, wherein each diagnostic test among the plurality of diagnostic tests is different from one another (¶0036, each test is unique).

As to claim 3, Underdal discloses the vehicle of claim 2, wherein a type of output operating data varies based on the given diagnostic test initiated by the node identification system (¶0036).

As to claim 4, Underdal discloses the vehicle of claim 3, wherein the node identification system sequentially executes the diagnostic tests, and wherein a granularity of the individual node groups increases following execution of each diagnostic test (¶0037).

As to claim 5, Underdal discloses the vehicle of claim 4, wherein increasing the granularity includes increasing a number of the node groups while decreasing a number of individual nodes sorted in a given node group (¶0052).

As to claim 6, Underdal discloses the vehicle of claim 5, wherein the node identification system comprises: a bus message controller configured to perform at least one diagnostic test that invokes the at least one node to output operating data; and a bus monitoring controller configured to analyze the output operating data and to sort nodes with matching output operating data into a common node group among the individual node groups (¶0022).

As to claim 7, Underdal discloses the vehicle of claim 6, wherein the bus monitoring controller identifies an unauthorized node when the output operating data fails to match expected operating data (¶0033).


As to claim 9, Underdal discloses a data communication network installed on a vehicle, the data communication network comprising: 
a serial data bus having a plurality of electronic nodes connected thereto (¶0028); and 
a node identification system in signal communication with the serial data bus, the serial data bus diagnostic system configured to store a plurality of diagnostic tests and expected operating data corresponding to a given diagnostic test among the plurality of diagnostic tests, and to sort the plurality of nodes into individual node groups in response to performing one or more diagnostic tests among the plurality of diagnostic test (¶0024, ¶0033 & ¶0036).

As to claim 10, Underdal discloses the data communication network of claim 9, wherein each diagnostic test among the plurality of diagnostic tests is different from one another (¶0036, each test is unique).

As to claim 11, Underdal discloses the data communication network of claim 10, wherein a type of output operating data varies based on the given diagnostic test initiated by the node identification system (¶0036).

As to claim 12, Underdal discloses the data communication network of claim 11, wherein the node identification system sequentially executes the diagnostic tests, and wherein a granularity of the individual node groups increases following execution of each diagnostic test (¶0037).

As to claim 13, Underdal discloses the data communication network of claim 12, wherein increasing the granularity includes increasing a number of the node groups while decreasing a number of individual nodes sorted in a given node group(¶0052).

As to claim 14, Underdal discloses the data communication network of claim 13, wherein the node identification system comprises: a bus message controller configured to perform at least one diagnostic test that invokes the at least one node to output operating data; and a bus monitoring controller configured to analyze the output operating data and to sort nodes with matching output operating data into a common node group among the individual node groups (¶0022).

As to claim 15, Underdal discloses the data communication network of claim 14, wherein the bus monitoring controller identifies an unauthorized node when the output operating data fails to match expected operating data (¶0033).

As to claim 17, Underdal discloses a method of identifying a plurality of nodes installed on a vehicle, the method comprising: 
connecting a plurality of electronic nodes to serial data bus (¶0028); and 
storing, via a node identification system that is in signal communication with the serial data bus, a plurality of diagnostic tests; 
storing, via the node identification system, expected operating data corresponding to a given diagnostic test among the plurality of diagnostic tests; 
initiating at least one of the diagnostic tests such that the nodes output operating data; and sorting the plurality of nodes into individual node groups based on the output operating data.

As to claim 18, Underdal discloses the method of claim 17, wherein initiating the at least one diagnostic test includes sequentially executing the diagnostic tests such that a granularity of the individual node groups increases following execution of each diagnostic test (¶0037).

As to claim 19, Underdal discloses the method of claim 18, wherein increasing the granularity includes increasing a number of the node groups while decreasing a number of individual nodes sorted in a given node group(¶0052).

As to claim 20, Underdal discloses the method of claim 19, further comprising identifying an unauthorized node when the output operating data fails to match any of the expected operating data (¶0033).


Response to Arguments
Applicant's arguments filed 5/185/2022 have been fully considered but they are not persuasive.
Applicant states:L
Independent claims 9 and 17 recite similar features to those recited in claim 1. Accordingly, at least one non-limiting embodiment recited in claims 1, 9 and 17 provides a node identification system capable of performing a sorting scheme that sequentially executes different diagnostic tests according to sorting hierarchy. Each test performed at a given level of the hierarchy renders operating data corresponding to the nodes installed on the serial data base. The operating data is then used to sort the nodes into individual groups. Each level of the sorting scheme provides a different granularity among the individual groups. That is, the granularity of the sorted groups increases as the sorting scheme advances to the next level. In this manner, nodes installed on the serial data bus can be identified, and normal operating nodes can be distinguished from unidentified nodes, suspicious operating nodes, and/or or nodes that are operating differently from what is normally expected.
Turning to the Underdal reference, Applicant respectfully submits that Underdal does not sort the plurality of nodes into individual node groups in response to performing one or more diagnostic tests among the plurality of diagnostic tests. Rather, Underdal utilizes an end node identifier 20 to locate single end nodes (e.g., N1111, N11121, N11122, N11211, N11212, N1122, N12111, N12112, N1212, N12211, N12212, N1222, N1231, N1232) at a lower extreme of a node path stemming from root node (N1).
Moreover, the end nodes and intermediate nodes are not sorted into individual node groups in response to performing one or more diagnostic tests. Rather, Underdal first defines the different node paths from the end nodes to the root node. Then after the node paths are defined, Underdal uses the node paths to derive different initial failure mode tests (See Underdal, paragraph 0036 and 0038). In contradistinction to Applicant’s feature of “sort{ing] the plurality of nodes into individual node groups in response to performing one or more diagnostic tests among the plurality of diagnostic tests,’ Underdal describes deriving different initial failure mode tests based on pre-defined node paths. Thus, all of Underdal’s nodes are previously known and identified in order to allow for performing a given test (see e.g., paragraph 0038). Underdal’s nodes are not sorted in response to performing the diagnostic test.

Examiner respectfully disagrees. Underdal discloses a translator for converting a tree-graph representation of a diagnostic procedure into a dynamic decision sequencing representation based on a plurality of elementary diagnostic tests for use with a diagnostic plan generator can include a tree-graph reader configured to read a tree-graph that represents the diagnostic procedure, an end node identifier configured to identify an end node of the tree graph, and an associator configured to associate the end node with a failure mode. The translator can further include a path tracer configured to trace a path through one or more intermediate nodes to a root node, and a failure mode test generator configured to generate an initial failure mode test corresponding to the failure mode based on the path (¶0010). A representative embodiment provides a diagnostic information converter that can read a tree-graph representation of a vehicle diagnostic procedure, and identify the end nodes of the tree graph. Each of the end nodes can correspond, for example, to a conclusive or inconclusive test result. The diagnostic information converter can further associate each of the end nodes with a vehicle component failure mode (¶0022).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113